Exhibit 10.1

TURNING POINT THERAPEUTICS, INC.

January 9, 2020

Jingrong Jean Cui, Ph.D.

c/o Turning Point Therapeutics, Inc.

 

Re:

Transition Separation and Consulting Agreement

Dear Jean:

This letter sets forth the terms of the transition separation and consulting
agreement (the “Agreement”) that Turning Point Therapeutics, Inc. (the
“Company”) is offering to you to aid in your employment transition.

1. RESIGNATION DATE; BOARD MATTERS. If you timely sign and return this Agreement
to the Company, your employment with the Company will continue through
January 31, 2020, which will become your employment termination date (the
“Separation Date”), unless your employment terminates sooner pursuant to
Section 2 below. In addition, you hereby agree and acknowledge that you will not
stand for re-election to the Company’s Board of Directors (the “Board”) at the
Company’s 2020 Annual Meeting of Stockholders.

2. TRANSITION PERIOD. Between now and the Separation Date (the “Transition
Period”), you will remain in your current role as Chief Scientific Officer and
will continue to perform your regular duties, which you may perform remotely, as
approved by the Company. During the Transition Period, you agree to transition
these duties and responsibilities and perform other tasks as requested by me
(Athena Countouriotis), to whom you will report. Nothing in this Agreement
alters your employment at will status. Accordingly, during the Transition Period
you are entitled to resign your employment, and the Company may terminate your
employment with or without Cause (as defined in the Turning Point Therapeutics,
Inc. Severance Benefit Plan – C-Suite, as amended and restated effective
February 20, 2019 (the “Severance Benefit Plan”)) or advance notice. If prior to
January 31, 2020, the Company terminates your employment without Cause or you
resign your employment for Good Reason (as defined in the Severance Benefit
Plan), then you will remain eligible for the Immediate Severance Benefits and
the Severance Benefits (each as defined and described below), provided that you
have satisfied the conditions for receipt of such benefits (as set forth below).
If prior to January 31, 2020, you resign your employment without Good Reason or
the Company terminates your employment for Cause, then you will no longer be
eligible for or entitled to the Immediate Severance Benefits or the Severance
Benefits.

3. ACCRUED SALARY AND PAID TIME OFF. On or shortly after the Separation Date,
the Company will pay you all accrued salary, and all accrued but unused paid
time off earned through the Separation Date, subject to standard payroll
deductions and withholdings.



--------------------------------------------------------------------------------

Jingrong Jean Cui, Ph.D.

January 9, 2020

Page 2 of 14

 

4. IMMEDIATE SEVERANCE BENEFITS. If you timely sign and return this Agreement to
the Company and comply fully with your obligations hereunder, then the Company
will provide the following benefits (collectively, the “Immediate Severance
Benefits”):

(a) Immediate Cash Severance. The Company shall pay you cash severance in an
amount calculated as the equivalent of (i) nine (9) months of your base salary
in effect as of the Separation Date; and (ii) three-quarters (0.75x) of your
Target Bonus Amount (as defined in your Executive Employment Agreement, as
amended and restated effective January 17, 2019 (the “Employment Agreement”) (in
the total amount of $583,430.63), subject to standard payroll deductions and
withholdings (collectively, the “Immediate Cash Severance”). The Immediate Cash
Severance will be paid in a lump sum on the first payroll date that occurs more
than five (5) days after the date you sign and return this Agreement to the
Company.

(b) Health Care Continuation Coverage.

(i) COBRA. Your participation in the Company’s group health insurance plan will
end on the Separation Date. To the extent provided by the federal COBRA law or,
if applicable, state insurance laws (collectively, “COBRA”), and by the
Company’s current group health insurance policies, you will be eligible to
continue your group health insurance benefits at your own expense. You will be
provided with a separate notice describing your rights and obligations under
COBRA laws on or after the Separation Date.

(ii) COBRA Premiums. If you timely elect continued coverage under COBRA, the
Company will pay your COBRA premiums to continue your coverage (including
coverage for eligible dependents, if applicable) (“COBRA Premiums”) through the
period (the “COBRA Premium Period”) starting on the Separation Date and ending
on the earliest to occur of: (A) the last day of the month that is eighteen
(18) months from the Separation Date; (B) the date you become eligible for group
health insurance coverage through a new employer; or (C) the date you cease to
be eligible for COBRA continuation coverage for any reason, including plan
termination. In the event you become covered under another employer’s group
health plan or otherwise cease to be eligible for COBRA during the COBRA Premium
Period, you must immediately notify the Company of such event.

(iii) Special Cash Payments in Lieu of COBRA Premiums. Notwithstanding the
foregoing, if the Company determines, in its sole discretion, that it cannot pay
the COBRA Premiums without a substantial risk of violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company instead shall pay to you, on the first day of each calendar month, a
fully taxable cash payment equal to the applicable COBRA premiums for that month
(including premiums for you and your eligible dependents who have elected and
remain enrolled in such COBRA coverage), subject to applicable tax withholdings
(such amount, the “Special Cash Payment”), for the remainder of the COBRA
Premium Period. You may, but are not obligated to, use such Special Cash
Payments toward the cost of COBRA Premiums.



--------------------------------------------------------------------------------

Jingrong Jean Cui, Ph.D.

January 9, 2020

Page 3 of 14

 

5. CONSULTING AGREEMENT. If you timely sign and return this Agreement to the
Company and comply fully with your obligations hereunder, then, as an additional
benefit, the Company will engage you as a consultant on the following terms:

(c) Consulting Period. The consulting relationship will commence on the day
after the Separation Date and will continue until June 30, 2020, unless
terminated earlier pursuant to Section 5(h) below or extended by mutual written
agreement (the “Consulting Period”).

(d) Consulting Services. You agree to provide consulting services to the Company
in any area of your expertise, including but not limited to, providing strategic
advice and counseling as requested by me, and completing other assignments as
requested (the “Consulting Services”). During the Consulting Period, you will
report directly to me. You agree to exercise the highest degree of
professionalism and utilize your expertise and creative talents in performing
these services. You agree to make yourself available to perform such Consulting
Services throughout the Consulting Period, on an as-needed basis, although the
Company expects that it will only request up to a maximum of ten (10) hours per
month. You will not be required to report to the Company’s offices during the
Consulting Period, except as specifically requested by the Company. When
providing such services, you shall abide by the Company’s policies and
procedures.

(e) Independent Contractor Relationship. Your relationship with the Company
during the Consulting Period will be that of an independent contractor, and
nothing in this Agreement is intended to, or should be construed to, create a
partnership, agency, joint venture or employment relationship after the
Separation Date. You will not be entitled to any of the benefits which the
Company may make available to its employees, including but not limited to, group
health or life insurance, profit-sharing or retirement benefits, and you
acknowledge and agree that your relationship with the Company during the
Consulting Period will not be subject to the Fair Labor Standards Act, the
California Labor Code or other laws or regulations governing employment
relationships.

(f) Consulting Compensation & Options. Provided that you remain in compliance
with this Agreement:

(i) Consulting Fees. During the Consulting Period, you will be compensated at
the rate of $400 per hour for your Consulting Services (the “Consulting Fees”).
You will submit detailed invoices of your Consulting Services on a monthly
basis, and the Company will provide payment of any owed Consulting Fees within
thirty (30) days after receipt of such invoices. The Company will not withhold
from the Consulting Fees any amount for taxes, social security or other payroll
deductions. The Company will report your Consulting Fees on an IRS Form 1099.
You acknowledge that you will be entirely responsible for payment of any taxes
that may be due with regard to the Consulting Fees, and you hereby indemnify,
defend and save harmless the Company, and its officers and directors in their
individual capacities, from any liability for any taxes, penalties or interest
that may be assessed by any taxing authority with respect to the Consulting Fees
(with the exception of the employer’s share of social security, if any). The
Company encourages you to obtain professional advice from an advisor of your
choice with respect to the tax treatment of, and any and all tax issues with
respect to, the Consulting Fees.



--------------------------------------------------------------------------------

Jingrong Jean Cui, Ph.D.

January 9, 2020

Page 4 of 14

 

(ii) Equity Awards. Any outstanding stock options granted to you to purchase
shares of the Company’s Common Stock will continue to vest during the Consulting
Period, subject to the terms of the applicable equity grant agreement, grant
notice and applicable equity plan documents.

(g) Limitations on Authority. You will have no responsibilities or authority as
a consultant to the Company other than as provided above. You will have no
authority to bind the Company to any contractual obligations, whether written,
oral or implied, except with the written authorization of the Board. You agree
not to represent or purport to represent the Company in any manner whatsoever to
any third party unless authorized by the Company, in writing, to do so.

(h) Proprietary Information and Inventions. You agree that, during the
Consulting Period and thereafter, you will not use or disclose any confidential
or proprietary information or materials of the Company, including any
confidential or proprietary information that you obtain or develop in the course
of performing the Consulting Services. Notwithstanding the foregoing, pursuant
to 18 U.S.C. Section 1833(b), you shall not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of a trade secret
that: (1) is made in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney, and solely for the
purpose of reporting or investigating a suspected violation of law; or (2) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. Any and all work product you create in the
course of performing the Consulting Services will be the sole and exclusive
property of the Company. You hereby assign to the Company all right, title, and
interest in all inventions, techniques, processes, materials, and other
intellectual property developed in the course of performing the Consulting
Services. You further acknowledge and reaffirm your continuing obligations
(including without limitation your non-solicitation obligations) under your
signed Employee Proprietary Information and Inventions Agreement (the
“Confidentiality Agreement,” a copy of which is attached hereto as Exhibit B)
and which is incorporated herein by reference.

(i) Other Work Activities. Throughout the Consulting Period, you retain the
right to engage in employment, consulting, or other work relationships in
addition to your Consulting Services for the Company, so long as such activities
do not present a conflict of interest with the Company’s business, or interfere
with your continuing obligations owed to the Company. In the event that it
unclear to you whether a particular activity would breach this commitment, you
agree to contact the Board to seek clarification.

(j) Termination of Consulting Period. Without waiving any other rights or
remedies, the Company may terminate immediately the Consulting Period upon your
breach of any provision of this Agreement or your Confidentiality Agreement.
Further, you may terminate the Consulting Period at any time, for any reason,
upon thirty (30) days’ written notice to the Company. Upon termination of the
Consulting Period by either party, the Company will pay only those Consulting
Fees incurred through and including the effective date of such termination.



--------------------------------------------------------------------------------

Jingrong Jean Cui, Ph.D.

January 9, 2020

Page 5 of 14

 

6. POST-TERMINATION SEVERANCE BENEFITS. If you: (i) timely sign and return this
Agreement to the Company; (ii) comply fully with your obligations hereunder; and
(iii) within twenty-one (21) days after the last day of the Consulting Period,
execute and return to the Company a release of claims in the form attached
hereto as Exhibit A (the “Termination Release”) and allow the Termination
Release to become effective, then the Company will provide you with the
following severance benefits (the “Severance Benefits”):

(a) Cash Severance. The Company will pay you an additional cash severance
payment in an amount calculated as the equivalent of (i) nine (9) months of your
base salary in effect as of the Separation Date; and (ii) three-quarters (0.75x)
of your Target Bonus Amount (in the total amount of $583,430.63), subject to
standard payroll deductions and withholdings, which will be paid in a lump sum
on the first payroll date that occurs more than five (5) days after the Release
Effective Date (as defined in the Termination Release).

(b) Accelerated Vesting and Extended Exercise Period. Notwithstanding anything
contrary set forth in the Company’s equity plan, any prior equity incentive
plans or any award agreements, on the Release Effective Date, the Company shall
accelerate the vesting of your then-unvested, time-based vesting equity awards
(collectively, the “Equity Awards”) so that, as of the Release Effective Date,
you will be deemed vested in those shares of the Equity Awards that would have
vested had you remained employed through the date that is eighteen (18) months
from the last day of the Consulting Period. As an additional Severance Benefit,
the Company will extend the exercise period for all vested shares of the Equity
Awards through the date that is twelve (12) months from the last day of the
Consulting Period. Except as expressly modified in this Agreement, the Equity
Awards shall continue to be governed by the terms of the applicable grant
notices, stock option agreements and equity incentive plan(s). The Company
encourages you to seek independent tax advice concerning the tax status of the
Equity Awards and the corresponding tax implications of this Agreement and the
benefits hereunder.

7. NO OTHER COMPENSATION OR BENEFITS. You acknowledge that the severance and
other benefits provided herein set forth in this Agreement fulfills and exceeds
all of the Company’s obligations to pay you severance or other benefits for a
“Non-CiC Termination” under the terms of the Severance Benefit Plan, and that to
the extent this Agreement differs from the Severance Benefit Plan with respect
to the payment of any severance payments or benefits, this Agreement
nevertheless supersedes the Company’s severance obligations to you under the
Severance Benefit Plan, your Employment Agreement, or any other plan, policy or
agreement. You further acknowledge that upon your execution of this Agreement
and except as expressly preserved in this Agreement, the Company’s only
severance obligations to you will be as set forth in this Agreement, and the
severance obligations to you under the Severance Benefit Plan, your Employment
Agreement, or any other plan, policy or agreement, shall be extinguished. In
addition, you acknowledge that, except as expressly provided in this Agreement,
you have not earned, will not earn by the Separation Date, and are not entitled
to and will not receive from the Company any additional compensation, severance
or benefits after the Separation Date, with the exception of any vested right
you may have under the express terms of a written ERISA-qualified benefit plan
(e.g., 401(k) account). By way of example, you acknowledge that you have not
earned and are not owed any bonus, vacation, paid time off, severance benefits,
incentive compensation, commissions or equity.



--------------------------------------------------------------------------------

Jingrong Jean Cui, Ph.D.

January 9, 2020

Page 6 of 14

 

8. EXPENSE REIMBURSEMENTS. You agree that, within ten (10) days after the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all unreimbursed business expenses that you incurred
through the Separation Date, if any, for which you seek reimbursement. The
Company will reimburse you for these expenses (and any preapproved business
expenses during the Consulting Period) pursuant to its regular business
practice.

9. RETURN OF COMPANY PROPERTY. Within five (5) business days after the
Separation Date (or earlier if requested by the Company), you agree to return to
the Company all Company documents (and all copies thereof) and other Company
Property (as defined by the Severance Benefit Plan) which you have in your
possession or control. You agree that you will make a diligent search to locate
any such documents, property and information within the timeframe referenced
above. In addition, if you have used any personally owned computer, server, or
e-mail system to receive, store, review, prepare or transmit any confidential or
proprietary data, materials or information of the Company, then within five
(5) business days after the Separation Date, you must provide the Company with a
computer-useable copy of such information and then permanently delete and
expunge such confidential or proprietary information from those systems without
retaining any reproductions (in whole or in part); and you agree to provide the
Company access to your system, as requested, to verify that the necessary
copying and deletion is done. Notwithstanding the foregoing, during the
Consulting Period only, the Company will permit you to retain, receive, and/or
use any documents and/or information reasonably necessary to perform the
Consulting Services, all of which equipment, documents and information you must
return to the Company upon request and not later than the last day of the
Consulting Period.

10. NONDISPARAGEMENT. You agree not to disparage the Company or the Company’s
officers, directors, employees, shareholders, parents, subsidiaries, affiliates,
and agents, in any manner likely to be harmful to them or their business,
business reputation or personal reputation; provided that you may respond
accurately and fully to any question, inquiry or request for information when
required by legal process or in connection with a government investigation. In
addition, nothing in this provision or this Agreement is intended to prohibit or
restrain you in any manner from making disclosures that are protected under the
whistleblower provisions of federal or state law or regulation.

11. NO VOLUNTARY ADVERSE ACTION. You agree that you will not voluntarily (except
in response to legal compulsion ) assist any person in bringing or pursuing any
proposed or pending litigation, arbitration, administrative claim or other
formal proceeding against the Company, its parent or subsidiary entities,
affiliates, officers, directors, employees or agents.

12. COOPERATION. You agree to cooperate fully with the Company in connection
with its actual or contemplated defense, prosecution, or investigation of any
claims or demands by or against third parties, or other matters arising from
events, acts, or failures to act that occurred during the period of your
employment by the Company. Such cooperation includes,



--------------------------------------------------------------------------------

Jingrong Jean Cui, Ph.D.

January 9, 2020

Page 7 of 14

 

without limitation, making yourself available to the Company upon reasonable
notice, without subpoena, to provide complete, truthful and accurate information
in witness interviews, depositions, and trial testimony. The Company will
reimburse you for reasonable out-of-pocket expenses you incur in connection with
any such cooperation (excluding foregone wages) and will make reasonable efforts
to accommodate your scheduling needs.

13. NO ADMISSIONS. You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.

14. RELEASE OF CLAIMS.

(a) General Release. In exchange for the consideration provided to you under
this Agreement to which you would not otherwise be entitled, you hereby
generally and completely release the Company and its respective affiliated,
related, parent and subsidiary entities, and each of their respective current
and former directors, officers, employees, shareholders, partners, agents,
attorneys, predecessors, successors, insurers, affiliates, and assigns
(collectively, the “Released Parties”), of and from any and all claims,
liabilities, demands, causes of action, costs, expenses, attorneys’ fees,
damages, indemnities and obligations, of every kind and nature, in law, equity
or otherwise, both known and unknown, suspected and unsuspected, that arise out
of or are in any way related to agreements, events, acts, conduct, or omissions
occurring prior to and including the date you sign this Agreement (collectively,
the “Released Claims”).

(b) Scope of Release. The Released Claims include, but are not limited to:
(i) all claims arising out of or in any way related to your employment with the
Company, or the termination of that employment; (ii) all claims related to your
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation, paid time off, sick time, expense reimbursements,
severance pay, fringe benefits, stock, stock options, or any other ownership,
equity, or profits interests in the Company; (iii) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing; (iv) all tort claims, including claims for fraud, defamation,
emotional distress, and discharge in violation of public policy; and (v) all
federal, state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, and the California Labor Code (as amended).

(c) Section 1542 Waiver. YOU UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE
OF ALL KNOWN AND UNKNOWN CLAIMS. In giving the releases set forth in this
Agreement, which include claims that may be unknown to you at present, you
acknowledge that you have read and understand Section 1542 of the California
Civil Code, which reads as follows:

“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release and that, if known by him or her, would have materially
affected his or her settlement with the debtor or released party.”



--------------------------------------------------------------------------------

Jingrong Jean Cui, Ph.D.

January 9, 2020

Page 8 of 14

 

You hereby expressly waive and relinquish all rights and benefits under that
section and any law or legal principle of similar effect in any jurisdiction
with respect to your release of claims herein, including but not limited to the
release of unknown and unsuspected claims.

(d) Excluded Claims. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (i) any rights or
claims for indemnification you may have pursuant to any written indemnification
agreement with the Company to which you are a party or under applicable law;
(ii) any rights which cannot be waived as a matter of law; (iii) any rights you
have to file or pursue a claim for workers’ compensation or unemployment
insurance; and (iv) any claims arising from the breach of this Agreement. You
hereby represent and warrant that, other than the Excluded Claims, you are not
aware of any claims you have or might have against any of the Released Parties
that are not included in the Released Claims.

15. PROTECTED RIGHTS. Nothing in this Agreement limits your ability to file a
charge or complaint with the Equal Employment Opportunity Commission, the
Department of Labor, the National Labor Relations Board, the Occupational Safety
and Health Administration, the Securities and Exchange Commission or any other
federal, state or local governmental agency or commission (“Government
Agencies”). You further understand that this Agreement does not limit your
ability to communicate with any Government Agencies or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. While this Agreement does not limit your right to receive an award for
information provided to the Securities and Exchange Commission, you understand
and agree that, to maximum extent permitted by law, you are otherwise waiving
any and all rights you may have to individual relief based on any claims that
you have released and any rights you have waived by signing this Agreement.

16. REPRESENTATIONS. You hereby represent that you have been paid all
compensation owed and for all hours worked, you have received all the leave and
leave benefits and protections for which you are eligible pursuant to the Family
and Medical Leave Act or otherwise, and you have not suffered any on-the-job
injury for which you have not already filed a workers’ compensation claim.

17. GENERAL. This Agreement, together with its exhibits and the Severance
Benefit Plan, constitutes the complete, final and exclusive embodiment of the
entire agreement between you and the Company with regard to this subject matter.
It is entered into without reliance on any promise or representation, written or
oral, other than those expressly contained herein, and it supersedes any other
agreements, promises, warranties or representations concerning its subject
matter. This Agreement may not be modified or amended except in a writing signed
by both you and a duly authorized officer of the Company. This Agreement will
bind the heirs, personal representatives, successors and assigns of both you and
the Company, and inure to the benefit of both you and the Company, their heirs,
successors and assigns. If any provision of this



--------------------------------------------------------------------------------

Jingrong Jean Cui, Ph.D.

January 9, 2020

Page 9 of 14

 

Agreement is determined to be invalid or unenforceable, in whole or in part,
this determination will not affect any other provision of this Agreement and the
provision in question will be modified by the court so as to be rendered
enforceable to the fullest extent permitted by law, consistent with the intent
of the parties. This Agreement will be deemed to have been entered into and will
be construed and enforced in accordance with the laws of the State of California
as applied to contracts made and to be performed entirely within California. Any
ambiguity in this Agreement shall not be construed against either party as the
drafter. Any waiver of a breach of this Agreement, or rights hereunder, shall be
in writing and shall not be deemed to be a waiver of any successive breach or
rights hereunder. This Agreement may be delivered via facsimile, electronic mail
(including pdf or any electronic signature complying with the U.S. federal ESIGN
Act of 2000, Uniform Electronic Transactions Act or other applicable law) or
other transmission method and shall be deemed to have been duly and validly
delivered and be valid and effective for all purposes, and may be executed in
counterparts which shall be deemed to be part of one original, and facsimile and
electronic signatures shall be equivalent to original signatures.



--------------------------------------------------------------------------------

Jingrong Jean Cui, Ph.D.

January 9, 2020

Page 10 of 14

 

If this Agreement is acceptable to you, please sign and date below and return
the original to me before 5:00 p.m. on January 9, 2020. The Company’s offer
contained herein will automatically expire if we do not receive the fully-signed
Agreement within this timeframe.

We wish you the best in your future endeavors.

 

Sincerely, TURNING POINT THERAPEUTICS, INC. By:  

/s/ Athena Countouriotis

  Athena Countouriotis, M.D.   President, Chief Executive Officer

Exhibit A – Termination Release

Exhibit B – Confidentiality Agreement

 

UNDERSTOOD, ACCEPTED AND AGREED:

/s/ Jingrong Jean Cui

Jingrong Jean Cui, Ph.D.

 

January 9, 2020

Date



--------------------------------------------------------------------------------

Jingrong Jean Cui, Ph.D.

January 9, 2020

Page 11 of 14

 

EXHIBIT A

TERMINATION RELEASE

(To be signed and returned to the Company on or within twenty-one (21) days
after the last day of the Consulting Period)

In exchange for the consideration to be provided to me pursuant to that certain
letter transition separation and consulting agreement between me and Turning
Point Therapeutics, Inc. (the “Company”) dated January 9, 2020 (the
“Agreement”), I hereby provide the following Termination Release. I understand
and agree completely to the terms set forth in the Severance Benefit Plan.
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Agreement.

I understand that this Termination Release, together with the Agreement and the
Severance Benefit Plan, constitutes the complete, final and exclusive embodiment
of the entire agreement between the Company, affiliates of the Company and me
with regard to the subject matter hereof. I am not relying on any promise or
representation by the Company or an affiliate of the Company that is not
expressly stated therein.

I hereby confirm my obligations under my Confidentiality Agreement.

Except as otherwise set forth in this Termination Release, I hereby generally
and completely release the Company and its affiliates, and their parents,
subsidiaries, successors, predecessors and affiliates, and its and their
partners, members, directors, officers, employees, stockholders, shareholders,
agents, attorneys, predecessors, insurers, affiliates and assigns, from any and
all claims, liabilities and obligations, both known and unknown, that arise out
of or are in any way related to events, acts, conduct, or omissions occurring at
any time prior to and including the date I sign this Termination Release. This
general release includes, but is not limited to: (a) all claims arising out of
or in any way related to my employment with the Company and its affiliates, or
their affiliates, the termination of that employment, or my consulting
relationship with the Company and its affiliates, or their affiliates; (b) all
claims related to my compensation or benefits, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company
and its affiliates, or their affiliates; (c) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (d) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (e) all federal,
state, provincial and local statutory claims, including claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990 (as amended), the federal Age
Discrimination in Employment Act (as amended) (“ADEA”), and the federal Employee
Retirement Income Security Act of 1974 (as amended).

Notwithstanding the foregoing, I understand that the following rights or claims
are not included in my release: (a) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company or
its affiliate to which I am a party; the charter, bylaws, or operating
agreements of the Company or its affiliate; or under applicable law; or (b) any
rights which cannot be waived as a matter of law.



--------------------------------------------------------------------------------

Jingrong Jean Cui, Ph.D.

January 9, 2020

Page 12 of 14

 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given for the
waiver and release in the preceding paragraph hereof is in addition to anything
of value to which I was already entitled. I further acknowledge that I have been
advised by this writing, as required by the ADEA, that: (a) my waiver and
release do not apply to any rights or claims that may arise after the date I
sign this Termination Release; (b) I should consult with an attorney prior to
signing this Termination Release (although I may choose voluntarily not to do
so); (c) I have twenty-one (21) days to consider this Termination Release
(although I may choose voluntarily to sign this Termination Release earlier);
(d) I have seven (7) days following the date I sign this Termination Release to
revoke it by providing written notice to an officer of the Company; and (e) this
Termination Release will not be effective until the date upon which the
revocation period has expired, which will be the eighth day after I sign this
Termination Release (the “Release Effective Date”).

I agree not to disparage the Company, and the Company’s officers, directors,
employees, shareholders and agents, in any manner likely to be harmful to them
or their business, business reputation or personal reputation. However, nothing
herein shall prevent me from responding accurately and fully to any question,
inquiry or request for information if required by legal process or in connection
with a government investigation. In addition, nothing herein shall prevent me
from: making disclosures that are protected under the whistleblower provisions
of federal law or regulation or under other applicable law or regulation; filing
a charge or complaint with any Government Agency; communicating with any
Government Agencies; or otherwise participating in any investigation or
proceeding that may be conducted by any Government Agency, including providing
documents or other information, without notice to the Company. However, I
understand and agree that, to the maximum extent permitted by law, I am
otherwise waiving any and all rights I may have to individual relief based on
any claims I have released and any rights I have waived by signing this
Termination Release, provided that this Termination Release does not limit my
right to receive any award for information provided to the Securities and
Exchange Commission.

I represent that I am not aware of any claim by me other than the claims that
are released by this Termination Release. I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of this Termination
Release and which, if known or suspected at the time of entering into this
Termination Release, may have materially affected this Termination Release and
my decision to enter into it. Nevertheless, I hereby waive any right, claim or
cause of action that might arise as a result of such different or additional
claims or facts and I hereby expressly waive any and all rights and benefits
confirmed upon me by the provisions of California Civil Code Section 1542, which
provides as set forth below, as well as under any other statute or common law
principles of similar effect: “A general release does not extend to claims that
the creditor or releasing party does not know or suspect to exist in his or her
favor at the time of executing the release and that, if known by him or her,
would have materially affected his or her settlement with the debtor or released
party.”



--------------------------------------------------------------------------------

Jingrong Jean Cui, Ph.D.

January 9, 2020

Page 13 of 14

 

I hereby represent that I have been paid all compensation owed and for all hours
worked; I have received all the leave and leave benefits and protections for
which I am eligible pursuant to the Family and Medical Leave Act, or otherwise;
and I have not suffered any on-the-job injury for which I have not already filed
a workers’ compensation claim.

 

UNDERSTOOD, ACCEPTED AND AGREED:                                   

 

Jingrong Jean Cui, Ph.D.

     

 

Date

  



--------------------------------------------------------------------------------

Jingrong Jean Cui, Ph.D.

January 9, 2020

Page 14 of 14

 

EXHIBIT B

CONFIDENTIALITY AGREEMENT



--------------------------------------------------------------------------------

TP THERAPEUTICS, INC

EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

In consideration of my employment or continued employment by TP Therapeutics,
INC (the “Company”), and the compensation now and hereafter paid to me, I hereby
agree as follows:

 

1.

NONDISCLOSURE

1.1 Recognition of Company’s Rights; Nondisclosure. At all times during my
employment and thereafter (and for purposes of this Agreement, any reference to
any period of employment shall also include any other provision of services to
the Company, directly or indirectly), I will hold in strictest confidence and
will not disclose, use, lecture upon or publish any of the Company’s Proprietary
Information (defined below), except as such disclosure, use or publication may
be required in connection with my work for the Company, or unless an officer of
the Company expressly authorizes such in writing. I will obtain Company’s
written approval before publishing or submitting for publication any material
(written, verbal, or otherwise) that relates to my work at Company and/or
incorporates any Proprietary Information. I hereby assign to the Company any
rights I may have or acquire in such Proprietary Information and recognize that
all Proprietary Information shall be the sole property of the Company and its
assigns. I have been informed and acknowledge that the unauthorized taking of
the Company’s trade secrets could result in a civil liability under California
Civil Code Section 3426, and that, if willful, could result in an award for
double the amount of the Company’s damages and attorneys’ fees; and is a crime
under California Penal Code Section 444(c), punishable by imprisonment for a
time not exceeding one year, or by a fine not exceeding $5,000, or by both.

1.2 Proprietary Information. The term “Proprietary Information” shall mean any
and all confidential and/or proprietary knowledge, data or information of the
Company. By way of illustration but not limitation, “Proprietary Information”
includes (a) trade secrets, inventions, mask works, ideas, samples, procedures
and formulations for producing any such samples, media and/or processes, data,
formulae, methods, software, source and object codes, programs, other works of
authorship, know-how, improvements, discoveries, developments, developmental or
experimental work, designs, and techniques (hereinafter collectively referred to
as “Inventions”); (b) information regarding the operation of the Company,
products, services, plans for research and development, marketing and business
plans, budgets, accounts, financial statements, licenses, licensors, licensees,
contracts, prices and costs, suppliers, and current or potential

customers; (c) information regarding the skills, tasks and compensation of
Company’s employees, contractors, and any other service providers of Company;
and (d) the existence of any business discussions, negotiations, or agreements
between Company and any third party.

1.3 Third Party Information. I understand, in addition, that the Company has
received and in the future will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. During the term of my employment and
thereafter, I will hold Third Party Information in the strictest confidence and
will not disclose to anyone (other than Company personnel who need to know such
information in connection with their work for the Company) or use, except in
connection with my work for the Company, Third Party Information unless
expressly authorized by an officer of the Company in writing.

1.4 No Improper Use of Information of Prior Employers and Others. During my
employment by the Company I will not improperly use or disclose any confidential
information or trade secrets, if any, of any former employer or any other person
to whom I have an obligation of confidentiality, and I will not bring onto the
premises of the Company any unpublished documents or any property belonging to
any former employer or any other person to whom I have an obligation of
confidentiality unless consented to in writing by that former employer or
person. I will use in the performance of my duties only information which is
generally known and used by persons with training and experience comparable to
my own, which is common knowledge in the industry or otherwise legally in the
public domain, or which is otherwise provided or developed by the Company.

 

2.

ASSIGNMENT OF INVENTIONS.

2.1 Proprietary Rights. The term “Proprietary Rights” shall mean all trade
secrets, know-how, patents, patent rights, copyrights, trademarks, service
masks, logos, domain names, mask work and any and all other intellectual
property rights throughout the world.

 

 

1.



--------------------------------------------------------------------------------

2.2 Prior Inventions. Inventions, if any, patented or unpatented, which I made
prior to the commencement of my employment with the Company are excluded from
the scope of this Agreement. To preclude any possible uncertainty, I have set
forth on Exhibit B (Previous Inventions) attached hereto a complete list of all
Inventions that I have, alone or jointly with others, conceived, developed or
reduced to practice or caused to be conceived, developed or reduced to practice
prior to the commencement of my employment with the Company, that I consider to
be my property or the property of third parties and that I wish to have excluded
from the scope of this Agreement (collectively referred to as “Prior
Inventions”). If disclosure of any such Prior Invention would cause me to
violate any prior confidentiality agreement, I understand that I am not to list
such Prior Inventions in Exhibit B but am only to disclose a cursory name for
each such invention, a listing of the party(ies) to whom it belongs and the fact
that full disclosure as to such inventions has not been made for that reason. A
space is provided on Exhibit B for such purpose. If no such disclosure is
attached, I represent that there are no Prior Inventions. If, in the course of
my employment with the Company, I incorporate a Prior Invention into a Company
product, process or machine, the Company is hereby granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license (with
rights to sublicense through multiple tiers of sublicensees) to make, have made,
modify, use and sell such Prior Invention. Notwithstanding the foregoing, I
agree that I will not incorporate, or permit to be incorporated, Prior
Inventions in any Company Inventions without the Company’s prior written
consent.

2.3 Assignment of Inventions. Subject to Sections 2.4, and 2.6, I hereby assign
and agree to assign in the future (when any such Inventions or Proprietary
Rights are first reduced to practice or first fixed in a tangible medium, as
applicable) to the Company all my right, title and interest in and to any and
all Inventions (and all Proprietary Rights with respect thereto) whether or not
patentable or registrable under copyright or similar statutes, made or conceived
or reduced to practice or learned by me, either alone or jointly with others,
during the period of my employment with the Company. Inventions assigned to the
Company, or to a third party as directed by the Company pursuant to this
Section 2, are hereinafter referred to as “Company Inventions.”

2.4 Nonassignable Inventions. This Agreement does not apply to an Invention
which qualifies fully as a nonassignable Invention under Section 2870 of the
California Labor Code (hereinafter

“Section 2870”). I have reviewed the notification on Exhibit A (Limited
Exclusion Notification) and agree that my signature acknowledges receipt of the
notification.

2.5 Obligation to Keep Company Informed. During the period of my employment and
for six months after termination of my employment with the Company, I will
promptly disclose to the Company fully and in writing all Inventions authored,
conceived or reduced to practice by me, either alone or jointly with others. In
addition, I will promptly disclose to the Company all patent applications filed
by me or on my behalf within a year after termination of employment. At the time
of each such disclosure, I will advise the Company in writing of any Inventions
that I believe fully qualify for protection under Section 2870; and I will at
that time provide to the Company in writing all evidence necessary to
substantiate that belief. The Company will keep in confidence and will not use
for any purpose or disclose to third parties without my consent any confidential
information disclosed in writing to the Company pursuant to this Agreement
relating to Inventions that qualify fully for protection under the provisions of
Section 2870. I will preserve the confidentiality of any Invention that does not
fully qualify for protection under Section 2870.

2.6 Government or Third Party. I also agree to assign all my right, title and
interest in and to any particular Company Invention to a third party, including
without limitation the United States, as directed by the Company.

2.7 Works for Hire. I acknowledge that all original works of authorship which
are made by me (solely or jointly with others) within the scope of my employment
and which are protectable by copyright are “works made for hire,” pursuant to
United States Copyright Act (17 U.S.C., Section 101).

2.8 Enforcement of Proprietary Rights. I will assist the Company in every proper
way to obtain, and from time to time enforce, United States and foreign
Proprietary Rights relating to Company Inventions in any and all countries. To
that end I will execute, verify and deliver such documents and perform such
other acts (including appearances as a witness) as the Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining
and enforcing such Proprietary Rights and the assignment thereof. In addition, I
will execute, verify and deliver assignments of such Proprietary Rights to the
Company or its designee. My obligation to assist the Company with respect to
Proprietary Rights relating to such

 

 

2.



--------------------------------------------------------------------------------

Company Inventions in any and all countries shall continue beyond the
termination of my employment, but the Company shall compensate me at a
reasonable rate after my termination for the time actually spent by me at the
Company’s request on such assistance.

In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and in my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me. I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights assigned
hereunder to the Company.

3. RECORDS. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that may be required by
the Company) of all Proprietary Information developed by me and all Inventions
made by me during the period of my employment at the Company, which records
shall be available to and remain the sole property of the Company at all times.

4. ADDITIONAL ACTIVITIES. I agree that during the period of my employment by the
Company I will not, without the Company’s express written consent, engage in any
employment or business activity which is competitive with, or would otherwise
conflict with, my employment by the Company. I agree further that for the period
of my employment by the Company and for one year after the date of termination
of my employment by the Company I will not, either directly or through others,
solicit or attempt to solicit any employee, independent contractor or consultant
of the Company to terminate his or her relationship with the Company in order to
become an employee, consultant or independent contractor to or for any other
person or entity.

5. NO CONFLICTING OBLIGATION. I represent that my performance of all the terms
of this Agreement and as an employee of the Company does not and will not breach
any agreement to keep in confidence information acquired by me in confidence or
in trust prior to my employment by the Company. I have not entered into, and I
agree I will not enter into, any agreement either written or oral in conflict
herewith.

6. RETURN OF COMPANY DOCUMENTS. When I leave the employ of the Company, I will
deliver to the Company any and all drawings, notes, memoranda, specifications,
devices, formulas, and documents, together with all copies thereof, and any
other material containing or disclosing any Company Inventions, Third Party
Information or Proprietary Information of the Company. I further agree that any
property situated on the Company’s premises and owned by the Company, including
disks and other storage media, filing cabinets or other work areas, is subject
to inspection by Company personnel at any time with or without notice. Prior to
leaving, I will cooperate with the Company in completing and signing the
Company’s termination statement.

7. LEGAL AND EQUITABLE REMEDIES. Because my services are personal and unique and
because I may have access to and become acquainted with the Proprietary
Information of the Company, the Company shall have the right to enforce this
Agreement and any of its provisions by injunction, specific performance or other
equitable relief, without bond and without prejudice to any other rights and
remedies that the Company may have for a breach of this Agreement.

8. NOTICES. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (i) upon personal delivery to the party to be
notified, (ii) when sent by confirmed telex or facsimile if sent during normal
business hours of the recipient, and if not during normal business hours of the
recipient, then on the next business day, (iii) five calendar days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid, or (iv) one business day after deposit with a nationally recognized
overnight courier, specifying next day delivery, with written verification of
receipt. All communications shall be sent to the other party hereto at such
party’s address hereinafter set forth on the signature page hereof, or at such
other address as such party may designate by 10 days advance written notice to
the other party hereto.

9. NOTIFICATION OF NEW EMPLOYER. In the event that I leave the employ of the
Company, I hereby consent to the notification of my new employer of my rights
and obligations under this Agreement.

 

 

3.



--------------------------------------------------------------------------------

10.

GENERAL PROVISIONS.

10.1 Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by and construed according to the laws of the State of California, as
such laws are applied to agreements entered into and to be performed entirely
within California between California residents.

10.2 Severability. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein. If moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear.

10.3 Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.

10.4 Survival. The provisions of this Agreement shall survive the termination of
my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.

10.5 Employment. I agree and understand that nothing in this Agreement shall
confer any right with respect to continuation of employment by the Company, nor
shall it interfere in any way with my right or the Company’s right to terminate
my employment at any time, with or without cause.

10.6 Waiver. No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.
The Company shall not be required to give notice to enforce strict adherence to
all terms of this Agreement.

10.7 “I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, I HAVE HAD THE
OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND I HAVE

READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. THIS
AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR
PREPARATION HEREOF.”

10.8 Entire Agreement. The obligations pursuant to Sections 1 and 2 of this
Agreement shall apply to any time during which I was previously employed, or am
in the future employed, by the Company as a consultant if no other agreement
governs nondisclosure and assignment of inventions during such period. This
Agreement is the final, complete and exclusive agreement of the parties with
respect to the subject matter hereof and supersedes and merges all prior
discussions between us with respect to the subject matter hereto, including, but
not limited to, any prior agreement between the Company and me with respect to
the assignment of proprietary information to the Company. No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
will be effective unless in writing and signed by the party to be charged. Any
subsequent change or changes in my duties, salary or compensation will not
affect the validity or scope of this Agreement.

This Agreement shall be effective as of the first day of my employment with the
Company, namely.

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS. I HAVE COMPLETELY
FILLED OUT EXHIBIT B TO THIS AGREEMENT.

Dated: April 24, 2017

 

/s/ Jingrong Jean Cui

(Signature) Jingrong Jean Cui (Printed Name) ACCEPTED AND AGREED TO: TP
THERAPEUTICS, INC

By:  

/s/ Yishan (Peter) Li

Name:   Yishan (Peter) Li Title:   President and CEO Dated:   April 24, 2017

 

 

4.



--------------------------------------------------------------------------------

EXHIBIT A

LIMITED EXCLUSION NOTIFICATION

THIS IS TO NOTIFY you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and the Company does not require
you to assign or offer to assign to the Company any invention that you developed
entirely on your own time without using the Company’s equipment, supplies,
facilities or trade secret information except for those inventions that either:

1. Relate at the time of conception or reduction to practice of the invention to
the Company’s business, or actual or demonstrably anticipated research or
development of the Company;

2. Result from any work performed by you for the Company.

To the extent a provision in the foregoing Agreement purports to require you to
assign an invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.

This limited exclusion does not apply to any patent or invention covered by a
contract between the Company and the United States or any of its agencies
requiring full title to such patent or invention to be in the United States.

I ACKNOWLEDGE RECEIPT of a copy of this notification.

 

By:  

/s/ Jingrong Jean Cui

Print Name:   Jingrong Jean Cui

Date:   April 24, 2017

 

WITNESSED BY:  

 

 

A-1.



--------------------------------------------------------------------------------

EXHIBIT B

 

TO:    TP Therapeutics, INC FROM:    Jingrong Jean Cui DATE:    April 24, 2017

SUBJECT: Previous Inventions

1. Except as listed in Section 2 below, the following is a complete list of all
inventions or improvements relevant to the subject matter of my employment by TP
Therapeutics, INC (the “Company”) that have been made or conceived or first
reduced to practice by me alone or jointly with others prior to my engagement by
the Company:

 

☒    No inventions or improvements. ☐    See below:   

 

  

 

  

 

☐    Additional sheets attached.

2. Due to a prior confidentiality agreement, I cannot complete the disclosure
under Section 1 above with respect to inventions or improvements generally
listed below, the proprietary rights and duty of confidentiality with respect to
which I owe to the following party(ies):

 

     Invention or Improvement         Party(ies)         Relationship 1.   

 

          

 

          

 

2.   

 

     

 

     

 

3.   

 

     

 

     

 

  

☐   Additional sheets attached.

           

 

B-1.